Ray, J.
Suit by Green against Alexander Chittiek, on a note. John Scott and Mrs. Elizabeth Chittiek were garnishees. Judgment by default against the debtor, and a joint judgment against the garnishees, from which the latter appeal. The question presented is on the evidence, and, after a careful examination, we find no proof showing any indebtedness from the garnishees to the judgment defendant at the date of the service of the writ upon them.
The judgment against the appellants John Scott and Elizabeth Chittiek is reversed, and the cause remanded for a new trial as to them. Costs here.